 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 813 
In the House of Representatives, U. S.,

November 16, 2012
 
RESOLUTION 
Expressing vigorous support and unwavering commitment to the welfare, security, and survival of the State of Israel as a Jewish and democratic state with secure borders, and recognizing and strongly supporting its right to act in self-defense to protect its citizens against acts of terrorism. 
 
 
Whereas Hamas was founded with the stated goal of destroying the State of Israel;  
Whereas Hamas has been designated by the Secretary of State as a Foreign Terrorist Organization;  
Whereas Hamas refuses to recognize Israel's right to exist, renounce violence, and accept previous agreements between Israel and the Palestinians;  
Whereas Hamas has launched thousands of rockets and missiles since Israel dismantled settlements and withdrew from Gaza in 2005;  
Whereas terrorists in the Hamas-controlled Gaza Strip have fired approximately 900 rockets and missile shells into Israel this year, an increase from roughly 675 attacks in 2011 and 350 in 2010;  
Whereas Hamas has increased the range of its rockets, reportedly with support from Iran and others, putting additional large numbers of Israelis in danger of rocket attacks from Gaza;  
Whereas, on November 14, 2012, President Barack Obama condemned the rocket fire from Gaza into Israel and reiterated Israel's right to self-defense; and  
Whereas Israel, a fellow democracy, has an inherent right to self defense in the face of terrorist attacks: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses unwavering commitment to the security of the State of Israel as a Jewish and democratic state with secure borders, and recognizes and strongly supports its inherent right to act in self-defense to protect its citizens against acts of terrorism; 
(2)reiterates that Hamas must end Gaza-linked terrorist rocket and missile attacks against Israel, recognize Israel's right to exist, renounce violence, and agree to accept previous agreements between Israel and the Palestinians; 
(3)urges the United Nations Security Council to condemn the recent spike in Gaza-linked terrorist missile attacks against Israel, which risk causing civilian casualties in both Israel and Gaza; and 
(4)encourages the President to continue to work diplomatically with the international community to prevent Hamas and other Gaza-based terrorist organizations from retaining or rebuilding the capability to launch rockets and missiles against Israel. 
 
Karen L. Haas,Clerk.
